Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Marin Sultana on 6/30/2021.

The application has been amended as follows: 
1. 	(Currently Amended)	A road and engine noise control system comprising:
a first sensor including a first acceleration sensor configured to directly pick up road noise from a structural element of a vehicle and to generate a first sense signal representative of the road noise;
a second sensor including a second acceleration sensor attached to an engine and configured to directly pick up engine noise from the engine of the vehicle and to generate a second sense signal representative of non-harmonic engine noise;
a combiner configured to combine the first sense signal and the second sense signal to provide a combination signal representing the combination of the first sense signal and the second sense signal;
a loudspeaker configured to radiate anti-noise to a listening position in an interior of the vehicle in response to an anti-noise signal; wherein,

a third sensor is positioned about the engine and includes a revolutions per minute (RPM) sensor configured to generate an RPM signal including a single fundamental frequency, the RPM signal being indicative of the RPM of the engine at the single fundamental frequency, 
the second acceleration sensor is directly attached to the engine to generate the second sense signal that is indicative of the non-harmonic engine noise that is not included in the RPM signal and to further sense engine noise components related to one or more of bearing play, chain slack, and valve bounce; and
a broadband active noise control filter configured to generate the anti-noise signal for transmission to the loudspeaker with the combination signal and the RPM signal, wherein the anti-noise signal accounts for at least the RPM of the engine and for the non-harmonic engine noise that is not included in the RPM signal.

2. 	(Previously Presented)	The system of claim 1, wherein the broadband active noise control filter comprises:
a controllable filter connected downstream of the combiner and upstream of the loudspeaker; and
a filter controller configured to receive the combination signal and the RPM signal and to control the controllable filter according to the combination signal and the RPM signal.

3. 	(Original)  The system of claim 2, further comprising a microphone disposed in the interior of the vehicle close or adjacent to the listening position, wherein the microphone is configured to provide a microphone signal and the filter controller is configured to further control the controllable filter according to the microphone signal.

4. 	(Previously Presented)  The system of claim 2, wherein the filter controller is configured to control the controllable filter according to a least mean square algorithm.

5.	 (Canceled)  

6. 	(Canceled)  

7.	(Canceled)  

8. 	(Canceled)  

9. 	(Currently Amended)	A road and engine noise control method comprising:
directly picking up road noise, via a first acceleration sensor, from a structural element of a vehicle to generate a first sense signal representative of the road noise,
directly picking up engine noise, via a second acceleration sensor that is attached to an engine, from the engine of the vehicle to generate a second sense signal representative of non-harmonic engine noise;
combining the first sense signal and the second sense signal to provide a combination signal representing the combination of the first sense signal and the second sense signal;

radiating, via a loudspeaker, anti-noise to a listening position in an interior of the vehicle in response to an anti-noise signal; 
wherein the first acceleration sensor is attached to the structural element 
of the vehicle, and 
generating, via a third sensor that includes a revolutions per minute (RPM) signal including a single fundamental frequency, the RPM signal being indicative of the RPM of the engine at the single fundamental frequency;
wherein the second acceleration sensor is directly attached to the engine to generate the second sense signal that is indicative of the non-harmonic engine noise that 
generating the anti-noise signal via broadband active noise control filtering for transmission to the loudspeaker with the combination signal and the RPM signal, wherein the anti-noise signal accounts for at least the RPM of the engine and for the non-harmonic engine noise that is not included in the RPM signal.

10. 	(Previously Presented)	The method of claim 9, wherein the broadband active noise control filtering comprises controlled filtering of the combination signal and the RPM signal to provide the filtered combination signal to be converted into anti-noise, wherein the controlled filtering is based on the combination signal and the RPM signal.

11.	 (Previously Presented)  The method of claim 10, further comprising picking up sound in the interior of the vehicle close or adjacent to the listening position to provide a microphone signal, wherein the controlled filtering is based on the microphone signal.

12. 	(Previously Presented)  The method of claim 10, wherein the controlled filtering is based on a least mean square algorithm.

13. 	(Previously Presented)  The method of claim 12, wherein combining includes summing the first sense signal and the second sense signal to provide a sum signal representing the sum of the first sense signal and the second sense signal.

14. 	(Canceled)  

15. 	(Canceled)  

		16.	(Currently Amended)	A road and engine noise control system comprising:

a second sensor including a second acceleration sensor attached to an engine and configured to pick up engine noise from the engine of the vehicle and to generate a second sense signal indicative of non-harmonic engine noise;
a combiner configured to combine the first sense signal and the second sense signal to provide a combination signal;
a loudspeaker configured to radiate anti-noise to a listening position in an interior of the vehicle in response to an anti-noise signal; 
wherein the first acceleration sensor is attached to the structural element of the vehicle, and
wherein a revolutions per minute (RPM) sensor is positioned about the engine and is being configured to generate an RPM signal including a single fundamental frequency, the RPM signal being indicative of the RPM of the engine at the single fundamental frequency;
wherein the second acceleration sensor is directly attached to the engine to generate the second sense signal that is indicative of the non-harmonic engine noise that is not included in the RPM signal and to further sense engine noise components related to one or more of bearing play, chain slack, and valve bounce; and
a broadband active noise control filter configured to generate the anti-noise signal 
for transmission to the loudspeaker with the combination signal and the RPM signal, wherein the anti-noise signal accounts for at least the RPM of the engine and for the non-harmonic engine noise that is not included in the RPM signal.

	17. 	(Previously Presented)	The system of claim 16, wherein the broadband active noise control filter comprises:
a controllable filter connected to the combiner and to the loudspeaker; and


18. 	(Previously Presented)  The system of claim 17, further comprising a microphone disposed in the interior of the vehicle close or adjacent to the listening position, wherein the
microphone is configured to provide a microphone signal and the filter controller is configured to further control the controllable filter based on the microphone signal.

19. 	(Previously Presented)  The system of claim 17, wherein the filter controller is configured to control the controllable filter based on a least mean square algorithm.

20. 	(Canceled)  

21.	(Previously Presented)  The system of claim 1, further comprising: 
a first microphone configured to provide a first microphone signal to the broadband active noise control filter; 
a second microphone configured to provide a second microphone signal to the broadband active noise control filter; and
an additional loudspeaker to generate a canceling signal to cancel noise for road noise and vibration sources.

22.	(Previously Presented)  The system of claim 21, wherein each of the first acceleration and the second acceleration sensor is linked to a combination of one of the first microphone and the second microphone and of the loudspeaker and the additional loudspeaker to form a multi-channel system to suppress noise.


a first microphone configured to provide a first microphone signal to the broadband active noise control filter; 
a second microphone configured to provide a second microphone signal to the broadband active noise control filter; and
an additional loudspeaker to generate a canceling signal to cancel noise for road noise and vibration sources.

24.	(Previously Presented)  The system of claim 23, wherein each of the first acceleration and the second acceleration sensor is linked to a combination of one of the first microphone and the second microphone and of the loudspeaker and the additional loudspeaker to form a multi-channel system to suppress noise.

		25.	(Canceled)  

		26.	(Canceled)  

		27.	(Canceled)  

The amendment above have included new limitations. The amended independent claims 1, 9 and 16 have overcome the prior art in the record.
The claimed “a combination signal”, as a combination of the first sense signal and the second sense signal, includes non-harmonic noise generated by the engine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING LEE/           Primary Examiner, Art Unit 2654